     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 1 of 37



 1     BOIES SCHILLER FLEXNER LLP                   MORGAN, LEWIS & BOCKIUS LLP
       RICHARD J. POCKER (NV Bar No. 3568)          BENJAMIN P. SMITH (pro hac vice)
 2     300 South Fourth Street, Suite 800           JOHN A. POLITO (pro hac vice)
       Las Vegas, NV 89101                          SHARON R. SMITH (pro hac vice)
 3     Telephone:   702.382.7300                    One Market, Spear Street Tower
       Facsimile:   702.382.2755                    San Francisco, CA 94105
 4
       rpocker@bsfllp.com                           Telephone:    415.442.1000
 5                                                  Facsimile:    415.442.1001
       PAUL, WEISS, RIFKIND, WHARTON &              benjamin.smith@morganlewis.com
 6     GARRISON LLP                                 john.polito@morganlewis.com
       WILLIAM A. ISAACSON (pro hac vice)           sharon.smith@morganlewis.com
 7     KAREN DUNN (pro hac vice)
       2001 K Street, NW                            DORIAN DALEY (pro hac vice)
 8     Washington, DC 20006                         DEBORAH K. MILLER (pro hac vice)
       Telephone:     202.223.7300                  JAMES C. MAROULIS (pro hac vice)
 9     Facsimile:     202.223.7420                  ORACLE CORPORATION
       wisaacson@paulweiss.com                      500 Oracle Parkway, M/S 5op7
10     kdunn@paulweiss.com                          Redwood City, CA 94070
11                                                  Telephone:    650.506.4846
       BOIES SCHILLER FLEXNER LLP                   Facsimile:    650.506.7114
12     SEAN P. RODRIGUEZ (pro hac vice)             dorian.daley@oracle.com
       44 Montgomery Street, 41st Floor             deborah.miller@oracle.com
13     San Francisco, CA 94104                      jim.maroulis@oracle.com
       Telephone:    415.293.6800
14     Facsimile:    415.293.6899                   Attorneys for Plaintiffs Oracle USA, Inc.,
       srodriguez@bsfllp.com                        Oracle America, Inc., and Oracle
15                                                  International Corp.
16

17                                UNITED STATES DISTRICT COURT

18                                    DISTRICT OF NEVADA

19     ORACLE USA, INC.; a Colorado corporation;       Case No. 2:10-cv-0106-LRH-VCF
       ORACLE AMERICA, INC.; a Delaware
20     corporation; and ORACLE INTERNATIONAL           ORACLE’S MOTION FOR ORDER
       CORPORATION, a California corporation,          TO SHOW CAUSE WHY RIMINI
21                                                     STREET, INC. SHOULD NOT BE
                    Plaintiffs,
                                                       HELD IN CONTEMPT
22           v.
23     RIMINI STREET, INC., a Nevada corporation;
       and SETH RAVIN, an individual,
24
                    Defendants.
25

26

27

28

                           ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 2 of 37



 1                                                    TABLE OF CONTENTS
 2                                                                                                                                        Page
 3

 4    I.     INTRODUCTION .............................................................................................................. 1

 5    II.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY ..................................... 3

 6           A.        The Rimini I MPSJs and Trial Proved Rimini Infringed Oracle’s
                       Copyrights. .............................................................................................................. 3
 7
             B.        The Court Entered the Injunctions to Prevent Cross-Use and the Copying
 8                     of PeopleSoft Software Outside Customers’ Computer Systems. .......................... 5

 9           C.        Rimini Knows It Is in Contempt and Resists Post-Injunction Discovery. .............. 6

10           D.        Rimini’s Business Model Has Not Changed........................................................... 7

11                     1.         Rimini’s PeopleSoft Support Processes ...................................................... 7

12                     2.         Rimini’s JD Edwards Support Processes .................................................. 10

13                     3.         Rimini’s Oracle Database Support Processes ........................................... 10

14                     4.         Rimini’s Purported Record Keeping ......................................................... 11

15    III.   LEGAL STANDARDS..................................................................................................... 11

16    IV.    RIMINI’S PEOPLESOFT SUPPORT PROCESSES VIOLATE THE
             INJUNCTION. .................................................................................................................. 12
17
             A.        Rimini Is Violating Paragraphs 4 and 6 of the Injunction. ................................... 12
18
                       1.         Rimini’s prototype/retrofit development model is cross-use. ................... 13
19
                       2.         Rimini’s creation and use of “Dev Instructions” is cross-use. .................. 15
20
                       3.         Rimini’s tools automate its systematic cross-use. ..................................... 16
21
                       4.         Rimini cross-uses PeopleSoft when testing its updates. ........................... 17
22
             B.        Rimini Continues to Violate Paragraph 5 of the Injunction by Copying and
23                     Using PeopleSoft Outside of its Customers’ Own Computer Systems. ............... 18

24                     1.         Windstream-hosted PeopleSoft environments are not a specific
                                  licensee’s own computer systems. ............................................................ 18
25
                       2.         Rimini creates copies of PeopleSoft software and documentation,
26                                storing them on its networks and computer systems. ................................ 21
27           C.        Rimini’s Updates and Modifications to PeopleSoft Software are Derivative
                       Works in Violation of Paragraphs 4, 5, and 6 of the Injunction. .......................... 21
28
                                                                         i
                                  ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 3 of 37



 1                                                    TABLE OF CONTENTS
                                                           (continued)
 2                                                                                                                                    Page
 3

 4    V.      RIMINI’S JD EDWARDS SUPPORT PROCESSES VIOLATE THE
              INJUNCTION. .................................................................................................................. 23
 5
              A.        Rimini Copies JD Edwards Source Code When Developing and Testing
 6                      Updates, Violating Paragraph 8 of the Injunction................................................. 23

 7                      1.         Rimini copies JD Edwards source code into computer memory,
                                   electronic documents, and various JD Edwards environments. ................ 24
 8
                        2.         Rimini waived its meritless “open code”/“closed code” distinction. ........ 25
 9
              B.        Rimini’s JD Edwards Development and Testing Processes Violate
10                      Paragraph 10 of the Injunction Through Cross-Use and Creation of
                        Derivative Works. ................................................................................................. 26
11
      VI.     RIMINI DISTRIBUTES PEOPLESOFT AND JD EDWARDS SOFTWARE
12            AND SUPPORT MATERIALS IN VIOLATION OF THE INJUNCTION. ................... 27
13    VII.    RIMINI’S PEOPLESOFT AND JD EDWARDS SUPPORT PROCESSES ALSO
              VIOLATE THE INJUNCTION AS TO ORACLE DATABASE. ................................... 28
14
      VIII.   A BAR ORDER, IMPOUNDMENT, AND DAMAGES ARE JUST
15
              SANCTIONS. ................................................................................................................... 28
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        ii
                                   ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 4 of 37



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                    Page(s)
 3    Cases

 4    A&M Records, Inc. v. Napster, Inc.,
        284 F.3d 1091 (9th Cir. 2002)...................................................................................................29
 5
      ABS Enter., Inc. v. CBS Corp.,
 6       908 F.3d 405 (9th Cir. 2018).....................................................................................................21
 7    Adobe Sys. Inc. v. Software Tech,
         No. 5:14-CV-02140-RMW, 2015 WL 6951875 (N.D. Cal. Nov. 10, 2015) ............................30
 8

 9    Apple, Inc. v. Psystar Corp.,
         673 F. Supp. 2d 931 (N.D. Cal. 2009), aff’d 658 F.3d 1150 (9th Cir. 2011)............................22
10
      AT&T Intellectual Prop. II, L.P. v. Toll Free Yellow Pages Corp.,
11      No. CV 09-5707, 2009 WL 10675732 (C.D. Cal. Dec. 14, 2009) ...........................................11
12    BMG Music v. Perez,
        952 F.2d 318 (9th Cir. 1991).....................................................................................................30
13

14    Broadcom Corp. v. Qualcomm Inc.,
         No. SACV-05-467-JVS-RNBx, 2008 WL 11336330 (C.D. Cal. Nov. 17, 2008) ..............29, 30
15
      ClearOne Commc’ns, Inc. v. Chiang,
16       670 F. Supp. 2d 1248 (D. Utah 2009) .......................................................................................30

17    Cooke v. United States,
         267 U.S. 517 (1925) ..................................................................................................................28
18
      Dun & Bradstreet Software Servs., Inc. v. Grace Consulting, Inc.,
19
         307 F.3d 197 (3d Cir. 2002) ......................................................................................................22
20
      Elohim EPF USA, Inc. v. Total Music Connection, Inc.,
21       No. CV 14-02496-BRO (EX), 2015 WL 12655556 (C.D. Cal. Oct. 1, 2015)..........................27

22    Flexible Lifeline Sys., Inc. Precision Lift, Inc.,
         CV 10-44-H-DWM, 2011 WL 13133925 (D. Mont. Sept. 13, 2011) ......................................27
23
      Ford Motor Co. v. Summit Motor Prods., Inc.,
24       930 F.2d 277 (3d Cir. 1991) ......................................................................................................27
25
      Inst. of Cetacean Research v. Sea Shepherd Conservation Soc’y,
26        774 F.3d 935 (9th Cir. 2014).....................................................................................................11

27    Mercury Serv., Inc. v. Allied Bank of Tex.,
         117 F.R.D. 147 (C.D. Cal. 1987) ..............................................................................................12
28
                                                                          iii
                                     ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 5 of 37



 1                                                       TABLE OF AUTHORITIES
                                                               (continued)
 2
                                                                                                                                                   Page
 3    Micro Star v. Formgen Inc.,
         154 F.3d 1107 (9th Cir. 1998).................................................................................21, 22, 23, 27
 4
      Omni Outdoor Advertising, Inc. v. Columbia Outdoor Advertising, Inc.,
 5      974 F.2d 502 (4th Cir. 1992).....................................................................................................26
 6    Oracle USA, Inc. v. Rimini St., Inc.,
         783 F.App’x 707 (9th Cir. 2019), cert. denied, 140 S. Ct. 850 (2020) .......................................6
 7

 8    Oracle USA, Inc. v. Rimini Street, Inc.,
         879 F.3d 948 (9th Cir. 2018).......................................................................................................5
 9
      Peterson v. Highland Music, Inc.,
10       140 F.3d 1313 (9th Cir. 1998)...................................................................................................11
11    Rebis v. Universal CAD Consultants, Inc.,
         No. C-96-4201 SC, 1998 WL 470475 (N.D. Cal. Aug. 11, 1998), aff’d, 189
12
         F.3d 474 (9th Cir. 1999)............................................................................................................29
13
      Triad Sys. Corp. v. Se. Express Co.,
14        64 F.3d 1330 (9th Cir. 1995).....................................................................................................29

15    United States v. Bright,
         596 F.3d 683 (9th Cir. 2010).....................................................................................................11
16
      United States v. Patterson,
17       878 F.3d 215 (6th Cir. 2017).....................................................................................................26
18
      Wolfard Glassblowing Co. v. Vanbragt,
19       118 F.3d 1320 (9th Cir. 1997)...................................................................................................26

20    Statutes

21    17 U.S.C.
         § 106(3) .....................................................................................................................................27
22       § 117(c) .....................................................................................................................................29
         § 503(b) .................................................................................................................................3, 29
23
         § 504(b) .....................................................................................................................................30
24       § 505 ..........................................................................................................................................30

25

26

27

28
                                                                               iv
                                        ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 6 of 37



 1                                NOTICE OF MOTION AND MOTION
 2           Plaintiffs Oracle USA, Inc., Oracle America, Inc., and Oracle International Corp.
 3    (“Oracle”) move the Court to issue an order to show cause (“OSC”) as to why Defendant Rimini
 4    Street, Inc. (“Rimini”) should not be held in contempt for violating the Court’s August 15, 2018
 5    injunction. ECF No. 1166 (“Injunction”). This motion is based on the matters and argument
 6    contained herein, the supporting Declarations of Barbara Frederiksen-Cross (“BFC Decl.”) and
 7    John A. Polito (“Polito Decl.”), Appendix of Exhibits, the entire record in this action, and such
 8    other matters as may be presented to the Court.
 9    I.     INTRODUCTION
10           Rimini has violated and is violating multiple provisions of this Court’s Injunction and has
11    done so thousands of times since the Injunction went into effect.
12           Rimini is violating Paragraph 4 of the Injunction, which dictates that Rimini “shall not
13    reproduce, prepare derivative works from, or use a specific licensee’s PeopleSoft software or
14    documentation other than to support the specific licensee’s own internal data processing
15    operations.” Rimini has never stopped its practice of using one customer’s PeopleSoft
16    environment to develop and test fixes and updates that Rimini distributes to other Rimini
17    customers. Defying the Injunction, the jury’s verdict, and this Court’s February 2014 summary
18    judgment Order, Rimini deployed its cross-use development model for at least       updates since
19    the Injunction went into effect. Rimini has gone further, creating an automated tool called
20    “Automated Framework” (AFW) to distribute these updates to its customers. Rimini has
21    executed its AFW tools over          times during the post-Injunction period, which is profligate
22    cross-use—not independent development. As Rimini’s expert witness recently admitted at
23    deposition, no customer would hire Rimini if Rimini could not “re-use” the patches and updates
24    that it developed for other customers. Polito Decl. ¶ 36, Ex. 39 (Lanchak Depo.) at 107:9–111:4.
25    This Court found that Rimini’s business model was “built entirely on its infringement of Oracle’s
26    copyrighted software.” ECF No. 1164 at 6. It still is.
27           This same Rimini conduct also violates Paragraph 6 of the Injunction, which commands
28    Rimini not to “reproduce, prepare derivative works from, or use PeopleSoft software or
                                                        1
                            ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 7 of 37



 1    documentation on one licensee’s computer systems to support, troubleshoot, or perform
 2    development or testing for any other licensee, including, specifically, that Rimini Street shall not
 3    use a specific licensee’s PeopleSoft environment to develop or test software updates or
 4    modifications for the benefit of any other licensee.” Rimini cross-uses PeopleSoft software when
 5    testing its updates by copying PeopleSoft software to develop test cases and then reusing the test
 6    cases (on the order of                in many instances) to benefit multiple other customers
 7    receiving the same update.
 8           Rimini is violating Paragraph 5 of the Injunction, which prohibits Rimini from
 9    “reproduc[ing], prepar[ing] derivative works from, or us[ing] PeopleSoft software or
10    documentation on, with, or to any computer systems other than a specific licensee’s own
11    computer systems.” In the Post-Injunction period, at least     customer-associated PeopleSoft
12    environments are hosted on computer systems at facilities owned and operated by a third party
13    named Windstream. These environments are not “a specific licensee’s own computer systems”
14    because Windstream owns the servers and other equipment for cloud-hosting these environments.
15    Rimini’s use of these environments as its own private sandbox—to
16           —is yet another violation of the Injunction.
17           Rimini is also violating Paragraph 8 of the Injunction, which prohibits copying “J.D.
18    Edwards software source code to carry out development and testing of software updates.” Rimini
19    routinely copies JD Edwards source code into computer memory, electronic documents, and
20    various JD Edwards environments when preparing updates for its customers. Rimini also violates
21    the cross-use prohibitions in Paragraph 10 of the Injunction (which mirror those set forth above in
22    Paragraph 6) by adopting substantially the same cross-use development processes that it uses for
23    PeopleSoft.
24           Rimini also violates Paragraphs 3 and 7 of the Injunction, which prohibit Rimini from
25    distributing PeopleSoft and JD Edwards software and derivative works. This again is Rimini’s
26    core business model: turn-the-crank delivery of cookie-cutter PeopleSoft and JD Edwards updates
27    so that Rimini customers can keep pace with tax, regulatory, and other legal changes. Rimini also
28    violates the Injunction’s requirement that Rimini “shall not reproduce, prepare derivative works
                                                        2
                               ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 8 of 37



 1    from, or distribute Oracle Database software” as set forth in Paragraph 15. Rimini unlawfully
 2    reproduced Oracle Database every time that it used one of the more than         customer-associated
 3    environments containing Oracle Database to develop, test, or install its updates.
 4           Knowing that it faces contempt for its flagrant disregard of the Injunction, Rimini
 5    attempted to hide its violations. Shortly after the Injunction went into effect, Rimini refused to
 6    provide any information regarding what steps, if any, it was taking to comply. Rimini refused to
 7    place its files in escrow so that its compliance with the Injunction could be assessed. Rimini
 8    repeatedly resisted compliance discovery, and lost multiple motions. Rimini maintained the
 9    worst documentation and record-keeping that Oracle’s expert has seen in her over 40 years of
10    software development and related consulting. Rimini wrote a program to delete over               files
11    that it distributed to customers, and failed to suspend this deletion program as the law requires.
12           Rimini’s wanton disregard of the Injunction warrants a finding that Rimini is in contempt.
13    This Court should amend the Injunction to bar Rimini from providing support for any Oracle
14    PeopleSoft or JD Edwards product. The Court should also order impoundment of Rimini’s
15    computer systems under 17 U.S.C. § 503(b) or alternatively require that they be placed into the
16    escrow service of Oracle’s choice so that Oracle can continue to monitor compliance with this
17    Court’s Injunction. Oracle further requests an award of attorneys’ fees expended in enforcing the
18    Injunction as well as compensatory damages and limited damages-related discovery.
19    II.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY
20           A.      The Rimini I MPSJs and Trial Proved Rimini Infringed Oracle’s Copyrights.
21           Rimini is the second incarnation of a business model that its CEO, Seth Ravin, originally
22    started with a company called TomorrowNow. TomorrowNow pled guilty to criminal copyright
23    infringement and paid hundreds of millions of dollars to Oracle in an earlier civil case. ECF No.
24    1120, Oracle’s Renewed Mot. for Attorneys’ Fees at 8–9. Mr. Ravin conceded the core services
25    of the Rimini and TomorrowNow support models are the same. ECF No. 790 (Tr. at 410:10–21).
26           After Oracle brought suit in January 2010, Rimini and Mr. Ravin maintained throughout
27    pretrial proceedings that Rimini’s core support processes did not involve cross-use, only to admit
28    at trial that cross-use occurred “all the time.” ECF No. 1120 at 3–6. This is only one entry in the
                                                        3
                             ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 9 of 37



 1    catalog of “unreasonable litigation tactics,” “significant litigation misconduct,” and spoliation that
 2    Rimini adopted throughout the litigation, all of which are well documented. Id.; ECF No. 1164,
 3    Order at 14–15 (Rimini’s belated cross-use admission was “effectively a sea change[] in Rimini
 4    Street’s copyright defense throughout the litigation to that time and needlessly caused extensive
 5    investigation, discovery and expense to Oracle”). Rimini also deleted a software library of Oracle
 6    materials two months before it alleged in its counterclaim that this software library “never
 7    existed.” ECF No. 466 at 17. The Court imposed spoliation sanctions, including an adverse jury
 8    instruction. Id. at 18; ECF No. 880, Jury Instructions at 20; ECF No. 1164, Order at 14.
 9           Despite the challenges posed by Rimini’s litigation misconduct, Oracle prevailed on
10    partial summary judgment and at trial, establishing that Rimini infringed all 93 of Oracle’s
11    copyrights-in-suit on two primary grounds: cross-use and violation of the facilities restriction.
12           Cross-use: In February 2014, the Court ruled that Rimini’s copying and use of Oracle’s
13    PeopleSoft software was unlicensed because “the development environments associated with the
14    City of Flint were not used solely for the City of Flint’s internal data processing operations.
15    Instead, the development environments were used to develop and test software updates for the
16    City of Flint and other Rimini customers ….” ECF No. 474 at 13. The Court also held that the
17    licenses did not permit Rimini to reproduce or create derivative works from PeopleSoft software.
18    Id. at 12-14; see also ECF No. 880, Jury Instruction at 30 (similar derivative work jury
19    instruction).1 The Court further ruled that “the right to modify the software is granted solely to
20    the [licensee], and not to any third-party.” ECF No. 474 at 13.
21           Facilities restriction: In that same February 2014 Order, the Court rejected Rimini’s
22    express license defense to copyright infringement and held that the PeopleSoft licenses at issue
23    prohibit copying the software to any offsite location. ECF No. 474 at 12 (noting the licenses at
24
      1
25      A few months later in Rimini II, this Court acknowledged the possibility that “there may not be
      any manner by which a competing company like Rimini can engage in its services without
26    engaging in copyright infringement,” ruling that such a situation “does not constitute copyright
      misuse.” Rimini II, ECF No. 90, July 9, 2015 Order Granting Mot. to Strike at 6. Rimini’s
27    preference to pursue a given business model does not give it license to violate copyright law (or
      the Court’s Injunction).
28
                                                        4
                             ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 10 of 37



 1     issue authorize use of the software “solely for [the customer’s] internal data processing operations
 2     at its facilities…”) (emphasis omitted). With respect to customer City of Flint, MI, the Court held
 3     that “[t]his license provision expressly limits use of the software [] to the City of Flint’s
 4     facilities….” and that “Section 1.2(b)(i) expressly limits copying the licensed software to only the
 5     City of Flint’s facilities.”2 ECF No. 474 at 12 (emphasis added); id. at 13 (excepting certain
 6     back-up copies); see also ECF No. 880, Jury Instruction at 30 (“The PeopleSoft software licenses
 7     prohibited Rimini Street from copying or preparing derivative works from PeopleSoft software
 8     other than to support the specific licensee’s own internal data processing operations on the
 9     licensee’s own computer systems”).
10            B.      The Court Entered the Injunctions to Prevent Cross-Use and the Copying of
                      PeopleSoft Software Outside Customers’ Computer Systems.
11

12            After the jury verdict, an initial appeal, and a limited remand, this Court entered the
13     Injunction over Rimini’s objection that the Injunction enjoined “cross-use” too broadly. ECF No.
14     1164, Order; ECF No. 1166, Injunction; ECF No. 1130, April 4, 2018 Opp. to Oracle’s Renewed
15     Mot. for a Perm. Inj. at 5, 16. This Court appropriately recognized that the Ninth Circuit defined
16     cross-use broadly: “[a]ny work that Rimini performs under color of a license held by a customer
17     for other existing customers cannot be considered work in support of that particular customer.”
18     Oracle USA, Inc. v. Rimini Street, Inc., 879 F.3d 948, 957 (9th Cir. 2018) (emphasis added). This
19     Court then denied Rimini’s request to stay the Injunction because Rimini raised “the same
20     argument and issues it has raised throughout this action which the court has repeatedly denied as
21     without merit,” and its request was “premised on an unsupported and extremely narrow reading of
22     the [first] Ninth Circuit opinion….” ECF No. 1177 at 3.
23            Despite this clear guidance, Rimini continued to represent it did not know what the
24     Injunction meant and that the Injunction was unlawful. ECF No. 1339-3, Feb. 7, 2019 letter from
25     E. Vandevelde to Z. Hill at 1 (Rimini “
26
       2
         Rimini stipulated “[f]or purposes of this action” that “all of Rimini’s PeopleSoft customers have
27     identical or similar language” in their licenses agreements such that “the PeopleSoft license
       agreements for all of Rimini’s PeopleSoft customers shall be governed by the license construction
28
       provided by the Court” in its summary judgment order. ECF No. 599 at ¶¶ 1-2.
                                                          5
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 11 of 37



 1                                ” and that “
 2                                                                                   ”); ECF No. 1168,
 3     Rimini’s Emergency Mot. for Stay at 7, 8, 17, 23–24 (“every aspect of the injunction” is
 4     “erroneous”); ECF No. 1333-5, 2018 Appeal ECF No. 4-1, Mot. for Stay at 1 (“The injunction
 5     entered below … is unprecedented, inequitable, unlawful, and unconstitutional.”).
 6            On appeal, Rimini argued to the Ninth Circuit that the “injunction as entered is unlawfully
 7     overbroad and vague,” on the ground, inter alia, that the Injunction enjoins cross-use. ECF No.
 8     1209-3, 2018 Appeal ECF No. 12, Opening Brief at 11; see also id. at 41–48, 50–54. But the
 9     Ninth Circuit rejected nearly all of Rimini’s arguments, vacating only two paragraphs and four
10     words of the Injunction (none of which are relevant to this motion), holding that “[i]n all other
11     respects, the injunction is not overbroad” and “not impermissibly vague.” Oracle USA, Inc. v.
12     Rimini St., Inc., 783 F.App’x 707, 710–12 (9th Cir. 2019), cert. denied, 140 S. Ct. 850 (2020).
13            C.      Rimini Knows It Is in Contempt and Resists Post-Injunction Discovery.
14            Typically, a publicly traded corporation that is subject to a permanent injunction will
15     transparently demonstrate that it is complying, but Rimini is no typical corporation. Rimini
16     refused to provide any information voluntarily about what steps, if any, it was taking to comply.
17     Rimini resisted Oracle’s request for post-Injunction discovery, rejected a stipulation to permit the
18     use of Rimini II material in Rimini I, and refused to discuss saving relevant support materials in
19     escrow, at Oracle’s expense. Oracle successfully moved to reopen discovery in Rimini I and to
20     modify the Protective Order in Rimini II. ECF No. 1201; Rimini II, ECF No. 1226 (Motions);
21     ECF No. 1215, April 4, 2019 Order; Rimini II, ECF No. 1237, May 14, 2019 Order at 3.
22            Even after losing nearly everything in its second merits appeal, Rimini continued resisting
23     discovery. Rimini sought to impose absurd and arbitrary limits on Injunction-compliance
24     discovery, proposing that Rimini produce vastly fewer documents than some third parties had
25     produced in this matter. ECF No. 1239, Mot. at 15–16. Oracle was forced to file another motion
26     to compel, which the Court granted in part. ECF No. 1239, Mot.; ECF No. 1244, Opp.; ECF No.
27     1248, Reply; ECF No. 1255, Order. Rimini recently threw a Hail Mary: a filing styled “Motion
28     to Enforce the Court’s Orders,” rehashing—for a seventh time—the same, unavailing arguments
                                                        6
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 12 of 37



 1     it has always made against the Court’s Injunction. ECF No. 1323.
 2            Then, in a last-ditch effort to ward off contempt, Rimini simply stalled. Rimini opposed
 3     the current schedule for this motion, insisting that expert discovery must be completed and then
 4     arguing that expert discovery should be postponed until after the Coronavirus pandemic subsided
 5     because expert depositions had to be conducted in person. ECF No. 1351 at 4–5. After the Court
 6     rejected this position, the parties proceeded with video depositions. Rimini attorneys, who argued
 7     that depositions could not be safely conducted in person under current conditions, flew across the
 8     country and defended them in person. Polito Decl. Ex. 39 (Lanchak Depo) at 10:10–16.
 9            In fighting against the Injunction, Rimini conceded to this Court, the Ninth Circuit, and
10     the public that the Injunction as written and subsequently affirmed covers Rimini’s more recent
11     conduct and would require further changes to its support processes. ECF No. 1333-5, 2018
12     Appeal, Dkt. 4-1 at 12 (district court’s “conclusion—that Rimini can be enjoined from (and
13     potentially held in contempt for) conduct in Rimini I that is actively being litigated in Rimini II—
14     is illogical and erroneous”); ECF No. 1130 at 5, 16; ECF No. 1168, Rimini’s Emergency Mot. for
15     Stay at 2, 10, 16, 21; ECF No. 1168-4, Slepko Decl. ISO Mot. for Stay; ECF No. 1118-2, Hill
16     Decl., Ex. A, Mar. 15, 2018 Rimini 10-K SEC Filing. Rimini’s counsel also represented that
17     Rimini had made such changes, including that when “updates for one client finished, the engineer
18     then turns to the second client and goes back to the white paper and – you know, the whiteboard
19     and starts over from scratch.” ECF No. 1218, Apr. 4, 2019 Hearing Tr. at 6:20–24; id. at 11:21–
20     24. But Rimini’s processes do not “start over from scratch”; they instead rely on cross-use.
21            D.      Rimini’s Business Model Has Not Changed.
22            In pre-trial proceedings, Rimini maintained one defense for the entirety of discovery, and
23     abruptly changed course at trial. ECF No. 1120 at 3–6; ECF No. 1164, Order at 14 (discussing
24     Rimini’s cross-use contradictions). The same has happened post-trial: Rimini has spent the last
25     two years claiming that it does not know what the Injunction means and that it is too broad, but
26     now claims that Rimini somehow complies. Discovery shows this is not true.
27                    1.      Rimini’s PeopleSoft Support Processes
28            After the temporary stay on the Court’s Injunction expired on November 5, 2018,
                                                        7
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 13 of 37



 1     Rimini’s PeopleSoft support processes have violated the Injunction in several respects.
 2            First, Rimini’s development model is effectively the same as the one discussed in this
 3     Court’s 2014 summary judgment order. ECF No. 474 at 13; BFC Decl. ¶¶ 13–14. Rimini copies
 4     PeopleSoft updates developed in environments associated with a small number of customers
 5     (what Rimini refers to as “prototype” environments) into additional environments associated with
 6     many other customers (what Rimini refers to as “retrofit” environments).3 BFC Decl. ¶¶ 13–15.
 7     Records produced by Rimini show that it has used its prototype/retrofit model for over
 8                                                                        in the post-Injunction period.
 9     BFC Decl. ¶¶ 16–18.
10            Second, after the Injunction went into effect, Rimini started generating a detailed set of
11     instructions called “Dev Instructions” to allow developers to
12                                                          . BFC Decl. ¶¶ 28–29. A “Dev Instruction”
13     documents the code changes and other modifications to Oracle software by which Rimini
14     developed an update for a prototype client (e.g., Client A). See ECF No. 1310, Jan. 22, 2020
15     Hearing Tr. at 47:1–5. Rimini’s Dev Instructions contain detailed steps for
16

17

18

19                           . BFC Decl. ¶¶ 30–33; Polito Decl. ¶¶ 15–16, Ex. 18 (RSI006913538),
20     Ex. 19 (RSI006952588); ECF No. 1292-13 (RSI006954036); ECF No. 1292-1 to -5 (Frederiksen-
21     Cross Decl.) ¶¶ 7–15, Exs. 1–4; BFC Decl. ¶ 87, Ex. 3. Rimini developers
22

23                            ECF No. 1292-10 (Rimini’s First Supp. Resp. to Rog. 1) at 7.
24            Third, Rimini continued to use its own set of AFW software tools
25
       3
26       In the post-Injunction period, Rimini has adopted the terms “Scrum” and “Kanban” as
       replacements for “prototype” and “retrofit,” respectively. Because “Scrum” and “Kanban” are
27     sometimes used with formalized software development methods, Rimini’s adoption of them now
       appears to be an attempt to add legitimacy to its processes. But as shown below, though Rimini’s
28
       names keep changing, its underlying cross-use of Oracle software does not.
                                                         8
                             ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 14 of 37



 1         of Oracle’s PeopleSoft software. BFC Decl. ¶¶ 37–39, 43. Before the Injunction went into
 2     effect, Rimini primarily used AFW’s                            to
 3

 4                                                                                                      .
 5     BFC Decl. ¶ 38. After November 5, 2018, Rimini began using the AFW TransferFiles program
 6     as one of the primary means of distributing update files to customers. BFC Decl. ¶ 42.
 7     TransferFiles allows Rimini to distribute identical copies of update files that are developed using
 8     one Oracle software environment to multiple other Oracle software environments. BFC Decl.
 9     ¶ 39. TransferFiles accomplishes this by copying and distributing files from a
10           to customer-associated environments. Id. In the TransferFiles “                  ” mode of
11     distribution, a Rimini developer
12                                                  . BFC Decl. ¶ 40. AFW then
13

14                                                                                                  . BFC
15     Decl. ¶ 41. Rimini has successfully completed at least          file transfer cycles during the post-
16     Injunction period, using AFW to distribute files having
17                    . BFC Decl. ¶ 44.
18            Fourth, to test its PeopleSoft updates, Rimini
19

20

21                                                                    . BFC Decl. ¶¶ 49, 52. Rimini then
22     reuses these                                                        for other Rimini customers
23     receiving the same update. BFC Decl. ¶¶ 53–68.
24            Fifth, Rimini continues to reproduce and use PeopleSoft software on environments that
25     are cloud-hosted by Windstream.4 In fact, for       of its post-Injunction updates, Rimini used at
26     least one Windstream environment for                           . BFC Decl. ¶ 73. In the post-
27
       4
         Windstream is now known as TierPoint, but documents produced in discovery continue to refer
28
       to it as “Windstream” and so will Oracle in its OSC Motion.
                                                        9
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 15 of 37



 1     Injunction period, there are at least   such Windstream environments associated with         Rimini
 2     customers. Polito Decl. ¶¶ 24, 26, Ex. 27 (Rimini Supp. Resp. to Oracle’s Supp. Interrog. No. 4)
 3     at 9:23–26, Ex. 29 (“WSM” environments); BFC Decl. ¶ 72. These Rimini customers entered
 4     into                          with Windstream to
 5

 6                          . Polito Decl. ¶¶ 19, 22, Ex. 22 (Heaberlin Depo.) at 15:9–23, 17:1–10, 56:10–
 7     20, Ex. 25 (Depo. Ex. 2231). Windstream—not the Rimini customers—                         . Polito
 8     Decl. ¶ 23, Ex. 26 (RSI2_022009236). Rimini also continues to reproduce PeopleSoft software
 9     and documentation on its own systems. BFC Decl. ¶¶ 77–82, Ex. 1, Ex. 2; Polito Decl. ¶¶ 3, 8,
10     Ex. 6 (Mackereth Rule 30(b)(6) Depo.) at 281:11–282:5, Ex. 11 (Depo Ex. 1852).
11            Sixth, Rimini continues to modify and extend the features of PeopleSoft software. BFC
12     Decl. ¶ 83. Oracle’s and Rimini’s experts agree that Rimini creates derivative works when it
13     applies its PeopleSoft updates to existing environments. BFC Decl. ¶ 84; Polito Decl. ¶ 37, Ex.
14     40 (Astrachan Rpt.) at n.87. Rimini’s individual updates likewise qualify as derivative works
15     because they extend and expand Oracle’s copyrighted PeopleSoft software, rely for their
16     operation on the underlying PeopleSoft architectural framework, and do not operate
17     independently from the PeopleSoft components. BFC Decl. ¶¶ 84–85.
18                     2.      Rimini’s JD Edwards Support Processes
19            Rimini
20                                                                Polito Decl. ¶¶ 3–4, Ex. 6 (Mackereth
21     Rule 30(b)(6) Depo.) at 132:8–134:21, Ex. 7 (Depo. Ex. 1833). As a result, Rimini continues to
22     copy JDE source code by modifying JDE source code files (BFC Decl. ¶¶ 90–93) and by copying
23     JDE source code                                (BFC Decl. ¶¶ 97–101, Ex. 5) and
24              (BFC Decl. ¶ 94, Ex. 4). Rimini also uses effectively the same prototype/retrofit
25     development model that it does for PeopleSoft. BFC Decl. ¶¶ 102–04.
26                     3.      Rimini’s Oracle Database Support Processes
27            There are at least      environments associated with Rimini customers that use Oracle
28     database as the database component. BFC Decl. ¶ 121. Any fixes or updates that Rimini
                                                        10
                               ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 16 of 37



 1     developed, tested, or installed on these environments resulted in the unlawful reproduction of
 2     Oracle Database in violation of the Injunction. BFC Decl. ¶ 120; Injunction ¶ 15.
 3                    4.      Rimini’s Purported Record Keeping
 4            Rimini has made various claims regarding how it purportedly keeps its business records,
 5     and assuming Rimini is not misrepresenting its business practices, then it appears that Rimini has
 6     organized its business to ensure that it has very little insight into what materials Rimini provides
 7     to its own customers. BFC Decl. ¶¶ 122–24. Oracle’s technical software expert, with over forty-
 8     five years of experience as a software developer and consultant, has “not seen a poorer example
 9     of recordkeeping for complex software development than that presented by Rimini.” Id. Further,
10     Rimini wrote a computer program to delete copies of the files it sent to its customers that would
11     show what was sent. Rimini did not suspend this deletion when the Injunction-compliance
12     proceedings began, and Oracle intends to seek sanctions for spoliation (again).
13     III.   LEGAL STANDARDS
14            Contempt proceedings “ensure that the court’s vindication of litigants’ rights is not merely
15     symbolic.” Inst. of Cetacean Research v. Sea Shepherd Conservation Soc’y, 774 F.3d 935, 952
16     (9th Cir. 2014). To hold Rimini in contempt, Oracle must show (1) Rimini violated the Court’s
17     Injunction, (2) beyond substantial compliance, (3) that Rimini’s violations were not based on a
18     good faith and reasonable interpretation of the Injunction, and (4) by clear and convincing
19     evidence. United States v. Bright, 596 F.3d 683, 694 (9th Cir. 2010). In seeking an Order to
20     Show Cause, Oracle must cite the injunction provisions at issue and show why Rimini has not
21     complied. AT&T Intellectual Prop. II, L.P. v. Toll Free Yellow Pages Corp., No. CV 09-5707,
22     2009 WL 10675732, at *2 (C.D. Cal. Dec. 14, 2009). Upon satisfaction that the “motion states a
23     case of non-compliance, the court orders the [enjoined party] to show cause why he should not be
24     held in contempt and schedules a hearing for that purpose.” Id. (alterations in original).5
25     5
         Oracle notes the Court may impose contempt sanctions “solely on the basis of affidavits” when
26     “the affidavits offered in support of a finding of contempt are uncontroverted.” Peterson v.
       Highland Music, Inc., 140 F.3d 1313, 1324 (9th Cir. 1998). Rimini’s expected submission of
27     competing declarations does not prevent this Court from issuing an OSC or from otherwise
       proceeding to a contempt hearing. That is particularly so when Rimini has made repeated
28
                                                        11
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 17 of 37



 1     IV.    RIMINI’S PEOPLESOFT SUPPORT PROCESSES VIOLATE THE
              INJUNCTION.
 2

 3            A.      Rimini Is Violating Paragraphs 4 and 6 of the Injunction.

 4            Rimini’s PeopleSoft support processes continue to constitute cross-use, just as they

 5     always have. Under Paragraph 4, Rimini “shall not reproduce, prepare derivative works from, or

 6     use a specific licensee’s PeopleSoft software or documentation other than to support the specific

 7     licensee’s own internal data processing operations.” Injunction ¶ 4. Under Paragraph 6, Rimini

 8     “shall not reproduce, prepare derivative works from, or use PeopleSoft software or documentation

 9     on one licensee’s computer systems to support, troubleshoot, or perform development or testing

10     for any other licensee, including, specifically, that Rimini Street shall not use a specific licensee’s

11     PeopleSoft environment to develop or test software updates or modifications for the benefit of

12     any other licensee.”6 Injunction ¶ 6.

13            Rimini’s PeopleSoft support processes rely on numerous forms of cross-use that violate

14     these prohibitions. First, Rimini continues to copy updates developed

15                                                                  , with or without modification.

16     Second, Rimini creates what it euphemistically says are “Dev Instructions” to memorialize “how

17     Rimini engineers solve[] [a] problem for client A” (ECF No. 1310 at 47:1–5), so that its

18     developers can apply that “know-how” to propagate updates for clients B, C, and D. But in

19     practice, Rimini’s Dev Instructions are cross-use and “know-how” means creating code that

20     constitutes derivative works of Oracle’s copyrighted software. Third, Rimini’s automated

21     framework (AFW) tools are designed to                                                  . Fourth,

22     Rimini uses a PeopleSoft environment associated with one of its customers to

23
       inconsistent statements about its cross-use of Oracle software, deletion of its software library, and
24     its general support practices as outlined above. Mercury Serv., Inc. v. Allied Bank of Tex., 117
       F.R.D. 147, 158 (C.D. Cal. 1987) (“Sanctioning a party or its counsel for the filing of false or
25     seriously misleading affidavits is appropriate under these inherent powers, whether the Court
       makes a specific contempt finding or not, to maintain the authority and dignity of the Court.”). A
26
       full hearing is thus required should Rimini contest the evidentiary showing Oracle makes herein.
27     6
        Paragraph 2 of the Injunction likewise requires that Rimini’s reproduction, distribution, and
       preparation of derivative works from Oracle software be “solely in connection with work for a
28
       specific customer” with a valid license agreement authorizing Rimini’s conduct. Injunction ¶ 2.
                                                       12
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 18 of 37



 1                                                                  receiving the same update.
 2            The evidence clearly and convincingly shows that cross-use remains the centerpiece of
 3     Rimini’s PeopleSoft support processes. In fact, Rimini’s own expert testified that no customer
 4     would hire Rimini if it did not “re-use” materials it developed for other customers. Polito Decl.
 5     Ex. 39 (Lanchak Depo.) at 107:9–111:4. Rimini’s professed reforms are window dressing on the
 6     same unlawful core practices. This is the antithesis of substantial compliance with the Injunction.
 7                    1.     Rimini’s prototype/retrofit development model is cross-use.
 8            Rimini’s prototype/retrofit development model relies on the unlawful cross-use of Oracle
 9     software. BFC Decl. ¶¶ 13–14, 23. A “prototype,” by definition, is a “first, typical or
10     preliminary model, especially a machine, from which other forms are developed or copied.”7 In
11     fact, this development model harkens back to the same “creation and use of generic development
12     environments” that Rimini adamantly claims to have stopped after this Court’s February 2014
13     summary judgment order. ECF No. 1323 at 1 (Rimini detailing same). But whatever the label,
14     Rimini continues to do exactly what this Court held it could not (back in 2014): use a PeopleSoft
15     environment “to develop and test software updates for [the associated customer] and other Rimini
16     customers with similar software licenses.” ECF No. 474 at 11. Thus, while the names keep
17     changing (“generic” is apparently out; “Scrum” and “Kanban” are now in), the underlying cross-
18     use remains the same. Rimini copies PeopleSoft software in the prototype environments when
19     developing and testing an update, and Rimini’s copying and use is for the benefit of the retrofit
20     customers. BFC Decl. ¶ 14.
21            Rimini uses a relatively small number of prototype (i.e., “Scrum”) clients to perform the
22     time-consuming work of development, memorializes much of that development work in Dev
23     Instructions and                                , and then rapidly copies that work to many more
24     retrofit (i.e., “Kanban”) clients. BFC Decl. ¶ 15. Rimini even created a
25     for its retrofit team, which shows that Rimini workers need only
26

27
       7
        Oxford University Press, available at: https://www.lexico.com/en/definition/prototype (last
28
       accessed July 10, 2020) (emphasis added).
                                                        13
                             ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 19 of 37



 1

 2                     . BFC Decl. ¶ 17; ECF No. 1292-6 (excerpts of PUSP-15223).
 3              One example is Rimini’s HCM200443 update from early 2019, shortly after the Injunction
 4     went into effect. Rimini’s development records8 show development for
 5                                                                                BFC Rpt. ¶¶ 19–21;
 6     Polito Decl. ¶ 9, Ex. 12 (ORCLRSJIRA00000376 (PUSP-14966)). Development involved several
 7     tasks:
 8                         . Id. By contrast, the retrofit team
 9

10     BFC Decl. ¶¶ 21–22; Polito Decl. ¶ 10, Ex. 13 (ORCLRSJIRA00000400 (PUSP-15200)).
11     Rimini’s retrofitting of the updates to the retrofit clients was
12                    BFC Decl. ¶ 21. In short, Rimini cross-used at least
13                    selected for this update as a platform for development so that Rimini could rapidly
14     build and distribute the update for the remaining      retrofit customers. BFC Decl. ¶ 23.
15              The same cross-use is evident in Rimini’s PeopleSoft update HCM200440. Prototype
16     development for this update began on
17                                       BFC Decl. ¶ 24; Polito Decl. ¶¶ 13, 11, Ex. 16 (RSI007899901);
18     Ex. 14 (ORCLRSJIRA00000121 (PUSP-16095)). But the retrofit work was
19

20              BFC Decl. ¶ 25; Polito Decl. ¶ 12, Ex. 15 (ORCLRSJIRA00000460 (PUSP-16643)); Ex.
21     16. Internal emails show
22

23                                                             . ECF No. 1292-15 (RSI007041886); BFC
24     Decl. ¶ 26. Rimini also referred to the Dev Instructions for this update
25     underscoring that the retrofit team traffics in cross-use instead of actual development work.
26     Polito Decl. ¶ 14, Ex. 17 (RSI007042001); BFC Decl. ¶ 27.
27
       8
        Rimini uses the Jira online platform to track development and distribution of updates. BFC
28
       Decl. ¶ 16; Polito Decl. Ex. 6 (Mackereth Rule 30(b)(6) Depo.) at 222:15-21.
                                                       14
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 20 of 37



 1            Rimini has cloned its                                              , indicating that Rimini
 2     used its cross-use model on at least as many occasions to develop PeopleSoft updates. BFC Decl.
 3     ¶¶ 17–18. The                                that Rimini produced from the post-Injunction period
 4     corroborate this staggering cross-use because
 5

 6                 These                                          “Scrum” designations and more than
 7                as many for “Kanban” (           ), proving that Rimini’s business model continues to be
 8     built on the unlawful cross-use of Oracle’s software. BFC Decl. ¶ 18.
 9                     2.       Rimini’s creation and use of “Dev Instructions” is cross-use.
10            Cross-use is the entire purpose of Rimini’s new reliance on so-called “Dev Instructions.”
11     ECF No. 1292-10 (Rimini’s First Supp. Resp. to Rog. 1) at 7; BFC Decl. ¶¶ 28–29. A “Dev
12     Instruction” memorializes the code changes and other modifications to Oracle software by which
13     Rimini developed an update for a prototype client (e.g., client A). See ECF No. 1310 at 47:1–5.
14     Rimini developers
15                                                                ECF No. 1292-10 at 7. The bottom line
16     is simple: customer A does not need the Dev Instruction because its update has already been
17     completed. Dev Instructions exist only for Rimini to deliver to customers B, C, and D the same
18     update that Rimini created using the environment associated with customer A.
19            Rimini’s Dev Instructions contain code changes and highly detailed steps for replicating
20     the same updates previously developed in a prototype environment. BFC Decl. ¶ 30. At least
21         of Rimini’s Dev Instructions contain Oracle source code, which in itself, is a violation of the
22     Injunction. Injunction ¶ 5; Note 12, infra. Other Dev Instructions
23

24

25            BFC Decl. ¶ 33; ECF No. 1292-13 (RSI006954036). Another Dev Instruction
26

27               BFC Decl. ¶ 31–32; Polito Decl. Ex. 18 (RSI006913538) (
28                          in Oracle source code file            ). Yet another Dev Instruction does not
                                                          15
                                ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 21 of 37



 1     even require development in the target environment, instead
 2

 3     BFC Decl. ¶ 30; Polito Decl. Ex. 19 (RSI006952588) (
 4                         ). Dev Instructions are cookie-cutter cross-use in violation of Paragraphs 4
 5     and 6 of the Injunction.
 6            As to Paragraph 4, when Rimini views PeopleSoft software on an environment associated
 7     with customer A to create a Dev Instruction, a copy of PeopleSoft is necessarily reproduced into
 8     computer memory. BFC Decl. ¶ 34. Rimini agrees that
 9

10                                                                  ECF No. 1297 (Opp. to Oracle’s Mot.
11     to Compel) at 22:17–20. But Rimini’s use and reproduction of PeopleSoft software to create this
12     Dev Instruction does not support Customer A’s “internal data processing operations,” as
13     Paragraph 4 of the Injunction requires, because Rimini uses the Dev Instruction to implement the
14     update for multiple other customers and relies on the Dev Instruction to do so. Injunction ¶ 4.
15     Rimini violates Paragraph 6 of the Injunction because it creates Dev Instructions “for the benefit”
16     of multiple other licensees receiving the same update (Customers B, C, and D). Injunction ¶ 6. If
17     Rimini created each update independently for individual customers, there would be no need for
18     technical documentation like Dev Instructions to allow a Rimini engineer to replicate an update
19     with another customer. BFC Decl. ¶ 35.
20            Rimini has wrongly argued that its use of Dev Instructions is permissible because
21     copyright law permits the re-use of “know how.” Neither copyright law nor the Injunction
22     recognizes an exception for “know how,” and Rimini has no legal authority to support this
23     position. See Rimini II, ECF No. 1085 (Oracle’s Opp. to Rimini’s Mot. for Part. Summ. J.) at 16–
24     18. Further, Dev Instructions are not “know how,” as an engineer who knows how to develop a
25     fix or update would not require step-by-step instructions.
26                    3.      Rimini’s tools automate its systematic cross-use.
27            Rimini’s continued use of and reliance on its AFW tools (and TransferFiles in particular)
28     violates the Injunction’s cross-use prohibitions. TransferFiles is designed to maximize cross-use
                                                       16
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 22 of 37



 1     because it allows Rimini
 2                                                                                                          .
 3     BFC Decl. ¶ 43. Rimini has successfully completed at least               file transfer cycles during the
 4     post-Injunction period, with AFW distributing files having
 5                      . BFC Decl. ¶ 44.
 6                These metrics show that Rimini frequently uses TransferFiles as part of its cross-use
 7     development process to                                                             . BFC Decl. ¶¶ 45–
 8     46. For one exemplary update (HCM200640), a Rimini developer sent a file named
 9     to the PeopleSoft environment associated with one customer (               )    times between July 23
10     and July 26, 2019 as part of prototype development;                    was then distributed to     other
11     Rimini customers between July 27 and August 2, 2019. This pattern of activity shows that
12     Rimini used the environment associated with                to support development for      other
13     customers. BFC Decl. ¶¶ 47–48. Rimini also regularly sent identical copies of Dev Instruction
14     files to          of customers at the same time, and, on at least     separate occasions, sent the
15     same Dev Instruction file to                       customers at the same time. BFC Decl. ¶ 47.
16                       4.      Rimini cross-uses PeopleSoft when testing its updates.
17                Rimini also is violating the Injunction’s cross-use prohibitions that extend to “test[ing]
18     software updates or modifications.” Injunction ¶ 6. As Rimini does not have a license to Oracle
19     software, Rimini can only test PeopleSoft updates in a customer’s environment. Rimini could
20     fully test each update a customer receives in that customer’s environment, but that would be too
21     time-consuming and expensive for Rimini, thus preventing Rimini from undercutting Oracle’s
22     prices. So, once again, Rimini resorts to cross-use for testing.
23                Rimini first tests an update in a PeopleSoft environment associated with one customer—
24     thus copying PeopleSoft software into system memory—then
25                                                                                                   . BFC
26     Decl. ¶¶ 49–52. Rimini then reuses these
27                                                                 BFC Decl. ¶¶ 52–68. To
28                                     , Rimini frequently
                                                             17
                                 ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 23 of 37



 1

 2                                                                      . BFC Decl. ¶¶ 49, 52–68.
 3     Rimini developers then
 4                                                              BFC Decl. ¶¶ 49, 52–68.
 5            Rimini also cross-used the              environment associated with the City of Eugene
 6     (COE or COEX) for                                                                   . BFC Decl.
 7     ¶¶ 69–71; Polito Decl. ¶¶ 17–18, Ex. 20 (RSI007421994), Ex. 21 (RSI007330441).
 8            B.      Rimini Continues to Violate Paragraph 5 of the Injunction by Copying and
                      Using PeopleSoft Outside of its Customers’ Own Computer Systems.
 9

10            Since this Court issued its February 2014 summary judgment Order, Rimini has known
11     that PeopleSoft software must reside at the “licensee’s facilities.” ECF No. 474 at 12–13, 17–19.
12     Likewise, the Injunction commands Rimini to “not reproduce, prepare derivative works from, or
13     use PeopleSoft software or documentation on, with, or to any computer systems other than a
14     specific licensee’s own computer systems.” Injunction ¶ 5 (emphasis added).
15            Rimini is violating Paragraph 5 of the Injunction in two ways. First, Rimini continues to
16     use, reproduce, and prepare derivative works from the PeopleSoft environments hosted by
17     Windstream. Windstream environments are not “a specific licensee’s own computer systems.”
18     To the contrary, licensees contract with Windstream for cloud services and do not own or possess
19     any of the equipment through which Windstream provides its cloud services. Second, Rimini
20     continues to create copies of PeopleSoft software and documentation and stores those copies on
21     its local network and computer systems.9
22                    1.     Windstream-hosted PeopleSoft environments are not a specific
                             licensee’s own computer systems.
23

24            Before this Court’s February 2014 summary judgment ruling, Rimini began “migrating”
25     the infringing PeopleSoft environments that it hosted on its computer systems to other locations,
26

27     9
        Windstream- and Rimini-hosted copies of PeopleSoft software and support materials also
       violate the facilities restriction and thus Paragraph 2 of the Injunction, which requires that
28
       Rimini’s copying of PeopleSoft software be authorized by a “valid, written license agreement.”
                                                          18
                             ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 24 of 37



 1     including Windstream. See Rimini II, ECF No. 941 at 3–19 (Oracle’s Mot. For Part. Summ. J.).
 2     Windstream is a separate, standalone company that Rimini customers contract with for cloud
 3     services. Polito Decl. Ex. 22 (Heaberlin Depo.) at 60:17–25. Rimini customers enter into
 4                              with Windstream, in which the customers receive
 5

 6                         . Polito Decl. Ex. 22 (Heaberlin Depo.) at 15:9–23, 17:1–10. Windstream—
 7     not the Rimini customers—                      .10 Polito Decl. Ex. 26 (RSI2_022009236).
 8            Since entry of the Injunction, Windstream has continued to provide
 9             Rimini customers, maintaining at least       PeopleSoft environments associated with these
10     customers.11 Polito Decl. Ex. 27 (Rimini Supp. Resp. to Oracle’s Supp. Interrog. No. 4) at 9:23–
11     26, Ex. 29; BFC Decl. ¶ 72. These Rimini customers entered into                                 with
12     Windstream. Polito Decl. ¶ 20, Ex. 23 (Waide Depo.) at 10:15–23, 11:19–12:4, 12:24–13:13,
13     12:6–22, 26:23–27:10; Ex. 22 (Heaberlin Depo.) at 56:10–20; Ex. 25 (Depo. Ex. 2231) (
14                                         ) at Section 1.b. Rimini used a Windstream environment for
15     prototype development of at least        of its post-Injunction PeopleSoft updates. BFC Decl. ¶ 73.
16            Under these                relationships, Windstream
17                                                Polito Decl. Ex. 26 (RSI2_022009236). Windstream
18     testified that it “procure[s] the [hardware] asset and then deliver[s] it back as a service” to the
19     customer, and that when the customer stops contracting for cloud services, Windstream would
20     “deprovision the environment.” Polito Decl. Ex. 22 (Heaberlin Depo.) at 36:5–38:2. Rimini
21     customer Easter Seals confirmed that it did not purchase any physical hardware from
22     Windstream—only what it referred to as a “[s]ervice.” Polito Decl. ¶ 28, Ex. 31 (Hoyt Depo.) at
23     10
         These                                      Windstream’s co-location arrangement, in which
24     the customer owns the computer systems, but uses Windstream’s facilities for space, power, and
       network connectivity. Polito Decl. Ex. 22 (Heaberlin Depo.) at 61:1-11, 14:7-22, 31:5-18.
25     11
          Mindful of the Court’s guidance to submit exhibits that will “help the [C]ourt make its ruling
26     on the merits” (ECF No. 1349), Oracle marshals evidence of Windstream’s relationship with
       Rimini customer                                      as an exemplary proffer of Windstream’s
27     relationship with all of Rimini’s post-Injunction customers. Oracle adduced similar evidence
       regarding this customer in its Rimini II Motion for Partial Summary Judgment Regarding
28
       Rimini’s Migration and Windstream Hosting. Rimini II, ECF No. 941.
                                                        19
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 25 of 37



 1     20:12–16. There is no evidence that any other Rimini customer purchased computer systems
 2     from Windstream or provided them to the cloud hosting company.
 3               The agreements governing these relationships eliminate any doubt. They explain that
 4

 5                                                                              Polito Decl. Ex. 25 (Depo.
 6     Ex. 2231) at Section 3.g. Customers are also responsible for
 7

 8                         . Id. at Sections 3.i, 2.d, and 9. Some Windstream agreements add that the
 9     Rimini customer
10                                                             in Windstream’s data center. Polito Decl.
11     ¶ 21, Ex. 24 (Depo. Ex. 2213) at TIERPOINT2-SUB00000153, Section 3.
12               Rimini migrated PeopleSoft environments to Windstream so that Rimini could maintain
13     the same control over them as when they were installed on Rimini’s computer systems. Rimini
14                                                 the Windstream environments through Rimini’s
15                 BFC Decl. ¶ 74. Furthermore, once an environment was migrated to Windstream, the
16     customer associated with that environment generally had very little to do with its configuration
17     and maintenance. Easter Seals testified to this                    during Rimini II discovery, stating
18     that it                                                                                     ostensibly
19     associated with it. BFC Decl. ¶ 75; Polito Decl. ¶¶ 27, 29, Ex. 30 (Bonfanti Depo.) at 52:12–15,
20     53:14–23; Ex. 32 (Depo. Ex. 1809). This state of affairs continues post-Injunction, with Easter
21     Seals testifying almost five years later that
22                                          and that Easter Seals did not have credentials to access those
23     environments. BFC Decl. ¶ 76; Polito Decl. Ex. 31 (Hoyt Depo.) at 47:8–48:6; 49:11–50:11; Ex.
24     32 (Depo. Ex. 1809). Another Rimini customer (                                    ) similarly
25     explained:
26

27                                           Polito Decl. ¶ 30, Ex. 33.
28               The evidence clearly establishes that Rimini’s customers have no possessory interest in
                                                         20
                               ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 26 of 37



 1     the computer systems through which Windstream provides its cloud-hosting services. These
 2     Windstream-hosted PeopleSoft environments are not “a specific licensee’s own computer
 3     systems.” Injunction ¶ 5. Rimini’s continued use, reproduction of, and preparation of derivative
 4     works from the PeopleSoft software on these environments violates Paragraph 5 of the Injunction.
 5                    2.      Rimini creates copies of PeopleSoft software and documentation,
                              storing them on its networks and computer systems.
 6

 7            Rimini maintains several items of Oracle software and support materials on its systems in
 8     violation of the Injunction. Individual Rimini update files on Rimini’s own systems contain
 9     Oracle code. Approximately one third of the lines of code in Rimini’s                          file
10     were copied from Oracle’s PeopleSoft                     source code file. BFC Decl. ¶¶ 77–78,
11     Ex. 1. Rimini saved the                    file to its systems and distributed it
12     customers. BFC Decl. ¶ 77. Oracle’s                   source code file is also on Rimini’s systems
13     (including the Oracle copyright notice), modified only with a
14         . BFC Decl. ¶ 79, Ex. 2. Rimini internally emailed multiple pieces of PeopleSoft
15     copyrighted documentation that Rimini’s corporate witness
16     Polito Decl. Ex. 6 (Mackereth Rule 30(b)(6) Depo.) at 281:11–282:5, Ex. 11 (Depo Ex. 1852).
17     Still more PeopleSoft documentation is on Rimini’s systems, including two
18                                                  . BFC Decl. ¶¶ 80–82.
19            C.      Rimini’s Updates and Modifications to PeopleSoft Software are Derivative
                      Works in Violation of Paragraphs 4, 5, and 6 of the Injunction.
20

21            Paragraphs 4, 5, and 6 of the Injunction also bar Rimini from preparing derivative works
22     from Oracle’s PeopleSoft software and documentation. Injunction ¶¶ 4–6. A derivative work is
23     “‘based upon one or more preexisting works’ that ‘recast[s], transform[s], or adapt[s]’ a
24     preexisting work and ‘consist[s] of editorial revisions, annotations, elaborations, or other
25     modifications which, as a whole, represent an original work of authorship.’” ABS Enter., Inc. v.
26     CBS Corp., 908 F.3d 405, 414 (9th Cir. 2018) (quotations and alterations in original).
27            Derivative works must exist in a permanent form and “substantially incorporate protected
28     material from the preexisting work.” Micro Star v. Formgen Inc., 154 F.3d 1107, 1110 (9th Cir.
                                                        21
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 27 of 37



 1     1998). Such incorporation may take the form of verbatim copying of a portion of the underlying
 2     work, or it may take the form of a modification and extension of the underlying work. The Ninth
 3     Circuit affirmed the second approach in Micro Star, directing entry of a copyright injunction that
 4     stopped an infringer (Micro Star) from selling new levels to a copyrighted videogame (“Duke
 5     Nukem 3D”) because those additional levels constituted derivative works. The new video game
 6     levels (called MAP files) “contain[ed] a series of instructions that tell the game engine (and,
 7     through it, the computer) what [artwork] to put where” but did not contain any of the copyrighted
 8     artwork itself. Id. The Ninth Circuit rejected the defendant’s arguments that its standalone MAP
 9     files are not derivative works because they do not incorporate any protected expression, holding
10     instead that a “copyright owner holds the right to create sequels, and the stories told in [Micro
11     Star’s] MAP files are surely sequels, telling new (though somewhat repetitive) tales of [the
12     protagonist’s] fabulous adventures.” Id. at 1112 (citations omitted); Rimini II, ECF No. 904 at
13     22–23; ECF No. 1143 at 13–15 (Oracle analyzing Micro Star).
14            Applying these standards to Rimini’s PeopleSoft support processes reveals both categories
15     of derivative works. Rimini’s creation of these derivative works through cross-use and violation
16     of the Injunction’s computer systems restriction is further grounds for contempt.
17            1. Derivative Work Modifications. Rimini routinely creates derivative works when it
18     modifies and extends the features of PeopleSoft environments. BFC Decl. ¶ 83. Modification of
19     copyrighted software infringes the derivative work right. See Apple, Inc. v. Psystar Corp., 673 F.
20     Supp. 2d 931, 938 (N.D. Cal. 2009), aff’d 658 F.3d 1150 (9th Cir. 2011) (summary judgment that
21     defendant’s modification of “Mac OS X to run on a non-Apple computer” was an infringing
22     derivative work); Dun & Bradstreet Software Servs., Inc. v. Grace Consulting, Inc., 307 F.3d 197,
23     207–08 (3d Cir. 2002) (consulting company created an infringing derivative work by copying and
24     modifying a copy of the plaintiff’s tax program without a license granting the right to do so).
25            2. Derivative Work Environments. Rimini also creates derivative works when it applies
26     its PeopleSoft updates to existing environments. BFC Decl. ¶ 84. Rimini’s expert
27

28                                                    Polito Decl. Ex. 40 (Astrachan Rpt.) at n.87.
                                                        22
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 28 of 37



 1            3. Derivative Work Individual Updates. Rimini’s PeopleSoft updates are themselves
 2     derivative works because they extend and expand Oracle’s copyrighted PeopleSoft software, rely
 3     for their operation on the underlying PeopleSoft architectural framework, and do not operate
 4     independently from PeopleSoft components. BFC Decl. ¶ 84. One example is a
 5                                                     . BFC Decl. ¶ 85; Polito Decl. ¶ 31, Ex. 34.
 6     Rimini’s               modified existing PeopleSoft environments by replacing the PeopleSoft
 7     functionality for creating                                                         . BFC Decl.
 8     ¶ 85. This Rimini update is not stand-alone software—it is specifically tailored only to work with
 9     Oracle’s PeopleSoft software, creating a “new version” of PeopleSoft that remains substantially
10     similar to the preexisting version of Oracle’s PeopleSoft software. Id. Just as the MAP files were
11     infringing derivative sequels to the game at issue in Micro Star, so too are Rimini’s PeopleSoft
12     updates derivative extensions of PeopleSoft. Micro Star, 154 F.3d at 1112 & n.5. Rimini’s Dev
13     Instructions also constitute derivative works in their own right when such documents incorporate
14     Oracle software, as illustrated by examples in the below footnote.12 BFC Decl. ¶ 86.
15     V.     RIMINI’S JD EDWARDS SUPPORT PROCESSES VIOLATE THE
              INJUNCTION.
16

17            The Injunction prevents Rimini from (1) copying J.D. Edwards source code in developing

18     and testing software updates, (2) using a licensee’s J.D. Edwards environment for the benefit of

19     another licensee, and (3) preparing derivative works based on J.D. Edwards software. Injunction

20     ¶¶ 7, 8, 10. But Rimini does

21                                          Polito Decl. Ex. 6 (Mackereth Rule 30(b)(6) Depo.) at

22     132:8–134:21, Ex. 7 (Depo. Ex. 1833). This is the exact opposite of substantial compliance.

23            A.      Rimini Copies JD Edwards Source Code When Developing and Testing
                      Updates, Violating Paragraph 8 of the Injunction.
24

25            Under the Injunction, Rimini cannot “copy J.D. Edwards software source code to carry
26
       12
          A draft Dev Instruction for one Rimini PeopleSoft update (HCM200075) copied lines of code
27     from the Oracle source code file             . ECF No. 1292-1 to -5 (Frederiksen-Cross Decl.)
       ¶¶ 7–15, Exs. 1–4. A Dev Instruction for another Rimini PeopleSoft update (HCM200929)
28
                               from the Oracle source code file            . BFC Decl. ¶ 87, Ex. 3.
                                                       23
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 29 of 37



 1     out development and testing of software updates.” Injunction ¶ 8. Rimini copies JD Edwards
 2     source code into computer memory, electronic documents, and various JD Edwards environments
 3     when preparing updates for its customers, violating the Injunction on its face.
 4                    1.      Rimini copies JD Edwards source code into computer memory,
                              electronic documents, and various JD Edwards environments.
 5

 6            “Source code” is “code in a human-readable format.” BFC Decl. ¶ 88. This is in contrast

 7     to “object code,” which is code that has been compiled for machine execution. Id. Dictionaries

 8     and the U.S. Copyright Office maintain this distinction between “source code” and “object code,”

 9     as does Rimini’s own expert, Professor Astrachan.13

10            Oracle’s JD Edwards software platform has a variety of source code files. They include

11     “.h” and “.c” files (written in the C programming language), Business Functions, Interactive

12     Applications, Batch Applications, and Event Rules code. BFC Decl. ¶ 89. Each of these file

13     types is a human-readable version of a program that must be compiled into object code or

14     otherwise interpreted before execution. Id. These files types are therefore “J.D. Edwards

15     software source code” under the Injunction. BFC Decl. ¶ 88.

16            Rimini copies this source code when it develops and tests updates for the JD Edwards

17     software at issue in this case (JD Edwards EnterpriseOne and JD Edwards World). BFC Decl.

18     ¶ 90. With JD EnterpriseOne, Rimini copies source code whenever it uses Oracle’s Object

19     Management Workbench (OMW), the primary tool for creating and modifying source code files.

20     BFC Decl. ¶ 92. When Rimini uses OMW, a copy of a source code file is created each time the

21     file is opened (i.e., “checked out”) or closed (i.e., “checked in”) or its contents are displayed.

22     BFC Decl. ¶¶ 92–93. Rimini also copies JD Edwards source code when it promotes (i.e., copies)

23     source code files between environments (such as from a development environment to a test

24     environment). BFC Decl. ¶ 93. Rimini also copied JD Edwards source code onto its own

25
       13
26        Polito Decl. ¶ 32, Ex. 35 (ORCLRS1360223) (defining “source code” as “a computer program
       in its original programming language (such as FORTRAN or C) before translation into object
27     code usually by a compiler”); Ex. 40 (Astrachan Rpt.) at ¶ 309
28
                                                                        .
                                                         24
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 30 of 37



 1     systems, as evidenced by Rimini copying the JD Edwards source code file                   onto its
 2     own systems and then making modifications. BFC Rpt. ¶ 94, Ex. 4.
 3              Rimini’s development process for JD Edwards World also involves copying source code
 4     in violation of the Injunction. Rimini developers display the contents of JD Edwards source code
 5     members14 in source editors, which results in copies of the code being created in system memory.
 6     BFC Decl. ¶ 95. Additionally, as with EnterpriseOne, Rimini developers generate copies of
 7     source code in JD Edwards World each time they promote source code from one environment to
 8     another. Id. The update documentation that Rimini sends to clients further confirms that Rimini
 9     developed its updates by retrieving and copying JD Edwards source code. BFC Decl. ¶ 96; Polito
10     Decl. ¶¶ 6–7, Ex. 9 (Depo. Ex. 1840), Ex. 10 (Depo. Ex. 1841); Ex. 6 (Mackereth Rule 30(b)(6)
11     Depo.) at 199:17–203:4, 203:9–19, 204:18–206:9.
12              Rimini also copies JD Edwards source code into technical specification documents that it
13     uses for developing and testing updates. In the technical specification for its JDE105328 update,
14     Rimini repeatedly copied and pasted source code blocks from the JD Edwards source code file
15                   and included                       (boxed and marked with the notation “ADD”) for
16     its employees to implement without engaging in actual development work. BFC Decl. ¶¶ 97–
17     100, Ex. 5. Into that same technical specification, Rimini also copied source code excerpts from
18     JD Edwards World A9.3 source code file             . BFC Decl. ¶ 101.
19                      2.     Rimini waived its meritless “open code”/“closed code” distinction.
20              Rimini attempts to avoid contempt by inventing a new distinction between what it calls JD
21     Edwards “open code” (apparently meaning all source code written by Oracle and made available
22     to Oracle’s JD Edwards licensees) and JD Edwards “closed code” (apparently meaning all source
23     code written by Oracle not made available to Oracle’s JD Edwards licensees). Polito Decl. Ex. 7
24     (Depo. Ex. 1833). According to Rimini, Paragraph 8 of the Injunction only prohibits copying of
25     the latter. But procedurally and substantively, this new gloss on the Injunction fails.
26              First, Rimini never presented this argument during the prior two rounds of injunction
27     briefing or its appeal to the Ninth Circuit. If there was any ambiguity about the meaning of “J.D.
28     14
            JD Edwards World source code is stored in source code “member” files. BFC Decl. ¶ 91.
                                                        25
                               ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 31 of 37



 1     Edwards software source code,” then Rimini should have included its “open code” / “closed
 2     code” arguments among the host of overbreadth and vagueness challenges that it twice presented
 3     to this Court and the Ninth Circuit. Rimini waived this challenge to the Injunction. United States
 4     v. Patterson, 878 F.3d 215, 218 (6th Cir. 2017); Omni Outdoor Advertising, Inc. v. Columbia
 5     Outdoor Advertising, Inc., 974 F.2d 502, 505 (4th Cir. 1992).
 6            Second, Rimini’s argument conflicts with the plain language of Paragraph 8 of the
 7     Injunction, which prohibits copying of “J.D. Edwards software source code.” (emphasis added).
 8     The Injunction prohibits copying of software source code, regardless of whether Rimini describes
 9     it as “open” or “closed.”
10                     Polito Decl. Ex. 6 (Mackereth Rule 30(b)(6) Depo.) at 135:5–20.
11            Third, Rimini’s new “open code” / “closed code” distinction, if accepted, would restrict
12     Rimini from copying only what Rimini designates as JD Edwards “closed code.” That is
13     nonsensical because Rimini defines “closed code” as the source code that Oracle does not make
14     available to licensees (or Rimini). Under Rimini’s latest attempt to re-write the Injunction, it
15     would only be barred from copying code it cannot copy, and it would be free to copy any code
16     that it can copy. Rimini’s new argument also disregards the full language of Paragraph 8:
17     “Rimini Street shall not copy J.D. Edwards software source code to carry out development and
18     testing of software updates.” Injunction ¶ 8 (emphasis added). Referring to “source code” in the
19     context of “development and testing of software updates” can only be understood to prohibit
20     Rimini from copying the very JD Edwards software source code that Rimini indisputably copies
21     when developing and testing updates. Wolfard Glassblowing Co. v. Vanbragt, 118 F.3d 1320,
22     1323–24 (9th Cir. 1997) (rejecting interpretation of a trademark injunction that would render its
23     “prohibition of ‘colorable imitations’ [to] be of no effect”).
24            B.      Rimini’s JD Edwards Development and Testing Processes Violate Paragraph
                      10 of the Injunction Through Cross-Use and Creation of Derivative Works.
25

26            Rimini’s development practices for JD Edwards continue to rely on its unlawful cross-use

27     of Oracle software, violating Paragraph 10 of the Injunction. Injunction ¶ 10. The whole point of

28     Rimini’s copying JD Edwards source code into technical specifications and creating other highly
                                                         26
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 32 of 37



 1     detailed documents is to reuse the work performed using the environment associated with one
 2     customer for the benefit of other customers. BFC Decl. ¶ 105. Rimini uses substantially the
 3     same prototype/retrofit development model for JD Edwards that it does for PeopleSoft. Id.
 4     ¶¶ 102–04. Rimini also reuses and copies JD Edwards testing procedures that it designs using
 5     software environments associated with one customer for the benefit of other customers. Id. ¶ 107.
 6            Rimini also develops derivative works based on JD Edwards software, further violating
 7     Paragraph 10 of the Injunction. Rimini continues to develop updates that extend the functionality
 8     of JD Edwards software through the addition of new features, forms, and user interfaces. BFC
 9     Decl. ¶ 106. These updates are extensions that rely upon JD Edwards software, and therefore
10     constitute derivative works per the Ninth Circuit’s analysis in Micro Star. 154 F.3d at 1112.
11     VI.    RIMINI DISTRIBUTES PEOPLESOFT AND JD EDWARDS SOFTWARE AND
              SUPPORT MATERIALS IN VIOLATION OF THE INJUNCTION.
12

13            The Injunction also commands Rimini to “not distribute PeopleSoft software or
14     documentation or any derivative works created from or with PeopleSoft software or
15     documentation.” Injunction ¶ 3. Identical prohibitions exist for J.D. Edwards software. Id. ¶ 7.
16     Rimini violated both provisions many times through several different acts of distribution.15
17            Rimini’s use of TransferFiles alone yielded          distributions of files that were copied
18     from Rimini’s computer systems to customer-associated environments. BFC Decl. ¶ 108. Rimini
19     also emailed its derivative work updates to customers, as evidenced by the
20     discussed above. BFC Decl. ¶ 109. Rimini also used                                               to
21     distribute derivative work updates. BFC Decl. ¶ 110; Polito Decl. Ex. 31 (Hoyt Depo.) at 64:16–
22     19 (agreeing that “the purpose of the FTP site — is to have someplace where you can go and
23     download the files”); Ex. 33 (similar explanation).16 Rimini used                    to transfer files
24
       15
25       Under 17 U.S.C. § 106(3), “even one person can be the public.” Ford Motor Co. v. Summit
       Motor Prods., Inc., 930 F.2d 277, 300 (3d Cir. 1991); Flexible Lifeline Sys., Inc. Precision Lift,
26     Inc., CV 10-44-H-DWM, 2011 WL 13133925, at *4 (D. Mont. Sept. 13, 2011) (same).
       16
27       Rimini’s making update-related files available via   is sufficient evidence of distribution.
       Elohim EPF USA, Inc. v. Total Music Connection, Inc., No. CV 14-02496-BRO (EX), 2015 WL
28     12655556, at *13 (C.D. Cal. Oct. 1, 2015).
                                                        27
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 33 of 37



 1     to customers, and copy-paste functionality to transfer material from Rimini’s systems to a client’s
 2     environment. BFC Decl. ¶¶ 111–12. Rimini also made                           of updates to
 3     customers, doing so by cross-using development and testing in the environment associated with
 4     one customer to provide                    of the update to another customer. BFC Decl. ¶¶ 113–
 5     15; Polito Decl. ¶¶ 33–34; Ex. 36 (RSI007038524), Ex. 37 (RSI007142189).
 6            Rimini’s updates also                                                                 . BFC
 7     Decl. ¶¶ 116–17. Using one update as an example (HCM200105), Rimini’s related
 8     documentation confirms that Rimini cross-used this update for at least customers
 9                                                                                                      , so
10     that instead of having to support each customer individually, Rimini’s customer would instead be
11     on the same code base.17 Polito Decl. ¶ 35, Ex. 38 (RSI007899877); BFC Decl. ¶¶ 118–19.
12     VII.   RIMINI’S PEOPLESOFT AND JD EDWARDS SUPPORT PROCESSES ALSO
              VIOLATE THE INJUNCTION AS TO ORACLE DATABASE.
13

14            Rimini’s PeopleSoft and J.D. Edwards support processes also violate the Injunction’s

15     prohibition that Rimini “shall not reproduce, prepare derivative works from, or distribute Oracle

16     Database software.” Injunction ¶ 15. Any fixes or updates that Rimini developed, tested, or

17     installed on any of the      customer-associated environments containing Oracle Database

18     resulted in the reproduction of Oracle Database because carrying out these actions necessarily

19     copied Oracle Database software into memory. BFC Decl. ¶¶ 120–21. Even Rimini’s expert

20     concedes that

21                  Polito Decl. Ex. 40 (Astrachan Rpt.) at ¶ 322.

22     VIII. A BAR ORDER, IMPOUNDMENT, AND DAMAGES ARE JUST SANCTIONS.

23            This Court should levy Oracle’s requested contempt sanctions pursuant to its inherent

24     powers. Cooke v. United States, 267 U.S. 517, 539 (1925).

25            Bar Rimini from Supporting Oracle Software. The Injunction should be amended to bar

26     Rimini from providing support for Oracle’s PeopleSoft and JD Edwards product lines. Oracle

27
       17
                                   became a Rimini customer on                   . Polito Decl. ¶ 25,
28
       Ex. 28 (Rimini’s Suppl. Ex. A-1 to Supp. Resp. to Oracle’s Supp. Interrog. No. 3) at 4.
                                                      28
                                 ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 34 of 37



 1     welcomes lawful competition from third parties. However, Rimini has shown that it will not
 2     compete lawfully. Rimini has infringed Oracle’s copyrights during its entire existence (almost
 3     fifteen years). Rimini is a company whose leader, Seth Ravin (co-founder of TomorrowNow) has
 4     been infringing Oracle copyrights for almost twenty years. Rimini persisted in its infringement
 5     after TomorrowNow pled guilty to twelve felonies and was subject to civil judgment for over
 6     $350 million, after Rimini paid Oracle almost $100 million in this matter, and after the Injunction
 7     issued. Rimini views damages, injunctions, and sanctions as a cost of doing business, and the
 8     only way to stop the recidivism is a bar order, putting an end to a business that was “built entirely
 9     on its infringement of Oracle’s copyrighted software.” ECF No. 1164 at 6; A&M Records, Inc. v.
10     Napster, Inc., 284 F.3d 1091, 1097–99 (9th Cir. 2002) (affirming “zero tolerance” preliminary
11     injunction); Triad Sys. Corp. v. Se. Express Co., 64 F.3d 1330, 1337–38 (9th Cir. 1995)
12     (affirming preliminary injunction that forbade all servicing of computers containing licensed
13     copies of rightsholder’s software), superseded by statute on other grounds, 17 U.S.C. § 117(c).
14              Impoundment and Attorneys’ Fees. In addition to a bar order, this Court should order
15     impoundment of Rimini’s infringing copies and computer systems under 17 U.S.C. § 503(b) so
16     that Oracle can ascertain the full extent of Rimini’s improper conduct.18 The Court declined to
17     order impoundment when it issued its first copyright injunction on the grounds that “Oracle’s
18     disposition remedy - preclusion of Rimini from using the infringing works - is achieved the same
19     with a permanent injunction as it would be with a disposition order.” ECF No. 1049 at 10:1–3.
20     But Rimini’s willingness to flout the Injunction demonstrates that the Injunction is not a sufficient
21     remedy. Impoundment should therefore be ordered. Rebis v. Universal CAD Consultants, Inc.,
22     No. C-96-4201 SC, 1998 WL 470475, at *5 (N.D. Cal. Aug. 11, 1998), aff’d, 189 F.3d 474 (9th
23     Cir. 1999) (contempt and order of impoundment or destruction of software that violated an
24     injunction); Broadcom Corp. v. Qualcomm Inc., No. SACV-05-467-JVS-RNBx, 2008 WL
25     11336330, at *6 (C.D. Cal. Nov. 17, 2008) (contempt and order requiring defendant to procure
26     return of chips violating injunction and destroy them). As an alternative to impoundment, Oracle
27     requests that Rimini’s computer systems be placed into an escrow service of Oracle’s choice so
28     18
            Impoundment would let Rimini support customers by using the customers’ own computers.
                                                      29
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 35 of 37



 1     that Oracle can continue to monitor compliance with the Court’s Injunction until Rimini
 2     demonstrates to this Court’s satisfaction that it fully complies with the Injunction’s requirements.
 3     ClearOne Commc’ns, Inc. v. Chiang, 670 F. Supp. 2d 1248, 1283–84 (D. Utah 2009) (ordering
 4     contemnors to deliver to plaintiff “all code and other design materials and intellectual property
 5     covered by the Permanent Injunction” as a contempt sanction). Oracle should also be awarded
 6     attorneys’ fees for its injunction enforcement efforts against Rimini, both under 17 U.S.C. § 505
 7     and as “a customary remedy in favor of a party who has successfully mounted a contempt
 8     proceeding.” Broadcom, 2008 WL 11336330, at *6 (citations omitted). Oracle requests 30 days
 9     from the date of the order on this motion to present its application for fees and costs.
10            Compensatory Damages. The Court may award compensatory damages as a sanction for
11     contempt. See BMG Music v. Perez, 952 F.2d 318, 320 (9th Cir. 1991); Adobe Sys. Inc. v.
12     Software Tech, No. 5:14-CV-02140-RMW, 2015 WL 6951875, at *6 (N.D. Cal. Nov. 10, 2015)
13     (granting $1.9 million in damages under 17 U.S.C. § 504 as contempt sanctions for software
14     copyright infringement in violation of injunction); 17 U.S.C. § 504(b). The scope of discovery so
15     far allowed in the Injunction enforcement phase was limited to determining whether or not Rimini
16     has violated the terms of the Injunction. See ECF No. 1232 at 1:22–24. Therefore, Oracle has
17     not yet had the opportunity to obtain discovery into the profits Rimini gained or Oracle lost
18     because of Rimini’s violations. In the 2015 trial, the jury found that Rimini had infringed
19     Oracle’s copyrights and awarded Oracle $35.6 million in actual damages. ECF No. 896 (jury
20     verdict). Oracle expects that discovery into (1) Rimini’s support revenue and profits during the
21     Injunction period and (2) the connection between Rimini’s support practices and its support
22     revenues and Oracle’s customer losses would support a damages award of at least the same order
23     of magnitude. Rimini reported $17.5 million in net income (profits) for fiscal year 2019 and $2.5
24     million in the first quarter of 2020.19 Oracle requests a limited reopening of discovery to
25     determine the amount of compensatory damages that should be awarded to Oracle.
26

27
       19
          See https://www.riministreet.com/press-releases/03122020 (2019 Q4 and annual financial
28     results); https://www.riministreet.com/press-releases/05072020 (Q1 2020 financial results).
                                                        30
                              ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 36 of 37



 1
       DATED: July 10, 2020             MORGAN, LEWIS & BOCKIUS LLP
 2

 3
                                        By:           /s/ John A. Polito
 4                                                    John A. Polito
 5                                        Attorneys for Plaintiffs Oracle USA, Inc., Oracle
 6                                       America, Inc. and Oracle International Corporation

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              31
                         ORACLE’S MOTION FOR ORDER TO SHOW CAUSE
     Case 2:10-cv-00106-LRH-VCF Document 1365 Filed 07/10/20 Page 37 of 37



 1                                       CERTIFICATE OF SERVICE
 2            I hereby certify that on the 10th day of July, 2020, I electronically transmitted the
 3     foregoing ORACLE’S MOTION FOR ORDER TO SHOW CAUSE WHY RIMINI STREET,
 4     INC. SHOULD NOT BE HELD IN CONTEMPT to the Clerk’s Office using the CM/ECF
 5     System for filing and transmittal of a Notice of Electronic Filing to all counsel in this matter; all
 6     counsel being registered to receive Electronic Filing.
 7                                                  MORGAN, LEWIS & BOCKIUS LLP
 8      DATED: July 10, 2020
 9                                                  By:             /s/ John A. Polito
                                                                      John A. Polito
10

11                                                   Attorneys for Plaintiffs Oracle USA, Inc., Oracle
                                                          America, Inc. and Oracle International
12                                                                     Corporation

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          CERTIFICATE OF SERVICE
